          Case 1:19-cr-00714-VM Document 16 Filed 07/13/21 Page 2 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - x
UNITED STATES OF AMERICA        :                                             July 14, 2021

                                :                 ORDER
     - v. -                     :
                                :                 S1 19 Cr. 714 (VM)
DOV MALNIK,                     :
                                :
                 Defendant.     :
                                :
- - - - - - - - - - - - - - - - x

     WHEREAS,      with    the   defendant’s      consent,     his   guilty     plea

allocution was made before a United States Magistrate Judge on June

25, 2021;

     WHEREAS, a transcript of the allocution was made and thereafter

was transmitted to the District Court; and

     WHEREAS,      upon   review    of   that    transcript,    this   Court     has

determined that the defendant entered the guilty plea knowingly and

voluntarily and that there was a factual basis for the guilty plea;

     IT     IS   HEREBY   ORDERED   that   the    defendant=s   guilty   plea      is

accepted.

SO ORDERED:

Dated:       New York, New York
             14 July
             _______________, 2021


                                     ___________________________________
                                     THE HONORABLE VICTOR MARRERO
                                     UNITED STATES DISTRICT JUDGE
